Citation Nr: 0708757	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a sleep disorder on 
a direct basis, as a manifestation of an undiagnosed illness, 
or as secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for joint pain other 
than that of the right hand on a direct basis, as a 
manifestation of an undiagnosed illness, or as secondary to 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

An attempt has not been made to obtain complete service 
medical records for this veteran.  Although five service 
medical records folders are associated with the claims file, 
they do not contain any records from October 1990 to February 
1991, the period of time while the veteran was stationed on 
temporary duty in Saudi Arabia in support of Operation Desert 
Storm.  The veteran specifically alleges treatment for 
unknown illnesses at the King Fahd Military Medical Complex 
in Dhahran, Saudi Arabia in October and November 1990.  He 
also alleges being evacuated in February 1991 from the 28th 
Combat Support Hospital in Saudi Arabia, to the 97th General 
Hospital in Frankfurt, Germany, for treatment of a heart 
problem that doctors related to stress.  The AOJ must request 
from the National Personnel Records Center (NPRC) any 
outstanding outpatient military clinical records from these 
facilities. 

The veteran has not received sufficient notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) with respect to his claims for service connection for 
sleep and joint disorders due to an undiagnosed illness based 
on his Persian Gulf War service.  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the 
notice requirement is applicable to all aspects of the claim, 
to include the establishment of the effective date and the 
potential disability ratings, the veteran must be provided 
with information on those issues as well.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO attempted to provide the veteran with such notice in 
June 2002 and January 2005; however, that correspondence did 
not include the elements required to substantiate a claim for 
service connection for an undiagnosed illness.  Nor did 
either letter comply with the requirements of the 
Dingess/Hartman case referenced above.  Compliant notice 
should be sent. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection to include 
the provisions regarding undiagnosed 
illnesses based on service in the Persian 
Gulf War theater under 38 C.F.R. § 3.317 
(2006).  This notice should include the 
rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  The veteran 
also should be notified of information and 
evidence that VA would seek to provide and 
information and evidence that he is 
expected to provide.  The veteran should 
be asked to "provide any evidence in his 
possession that pertains to the claims" 
that he has not previously submitted.

2.  Obtain outpatient hospital clinical 
records from the National Personnel 
Records Center relating to King Fahd 
Military Medical Complex for this veteran 
dated from October to November 1990.  Also 
request from NPRC outpatient hospital 
clinical records from the 28th Combat 
Support Hospital in Saudi Arabia and the 
97th General Hospital in Frankfurt, 
Germany, dated in February 1991.  If the 
records are unavailable, a negative reply 
should be requested.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



